DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-16 are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 11 under 35 U.S.C. 103 as obvious over JP 01-170614 A to Moriwaki et al. (hereinafter Moriwaki’614) is withdrawn in light of the Applicant’s arguments.
The previous rejection of Claims 1, 3-10, 12, 15 and 16, under 35 U.S.C. 103 as being unpatentable over JP 01-172418 A to Moriwaki et al. (hereinafter Moriwaki’418) are withdrawn in light of the Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites “The method of claim 1, wherein the method proceeds according to the following reaction: 
    PNG
    media_image1.png
    112
    676
    media_image1.png
    Greyscale
.
However, Claim 1 recites that the anhydride functional material comprises a copolymer of octene maleic anhydride, decene maleic anhydride, octadene maleic anhydride, or combinations thereof. Claim 13 is broadening Claim 1 to include a “hydrophthalic anhydride” in the above reaction for the anhydride cited in claim 1 and thus, fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph set forth in this Office action.

Claims 1, 3-12, and 14-16, are allowed. 
The following is an examiner’s statement of reasons for allowance:
The first closest prior art is JP 01-170614 A to Moriwaki et al. (hereinafter Moriwaki’614). Moriwaki’614 teaches a composition containing a molecule having both aminimide and epoxy groups wherein the molecule (i.e. compound) is obtained by a reaction between a polyepoxy compound, a dialkylhydrazine and an ester compound (See abstract),  having the reaction formula (1): 
    PNG
    media_image2.png
    325
    416
    media_image2.png
    Greyscale
, (Page 2), wherein the above reaction occurs at a temperature of 20-80 deg C (page 3), with a solvent such as tetrahydrofuran or tert-butyl alcohol (i.e. tert-butanol), (page 3). Moriwaki’614 further teaches wherein the dialkylhydrazine can specifically be dimethylhydrazine (See examples, page 6), and the above polyepoxy is specifically bisphenol A epoxy resin such as Epicoat 1001 (Example 8, page 6). Moriwaki’614 further teaches examples of ester compounds to be used in the reaction include lactones such as caprolactone (page 2). Moriwaki’614 also teaches wherein the hydrazine to polyepoxy compound is used in an amount of 0.05-0.9 mols, preferable 0.05-0.7 mols, (page 3). 
Moriwaki’614 does not teach the anhydrides listed in claim 1 and also does not teach the formulae listed in claim 11.

The second closest prior art is JP 01-172418 A to Moriwaki et al. (hereinafter Moriwaki’418). Moriwaki’418 teaches a resin composition having one or more amineimide groups obtained by reacting a polyepoxide compound with an asymmetric dialkylhydrazine and an ester and an unsaturated carboxylic acid (See abstract), wherein the resin composition having one or more amineimide group is formed by first reacting epoxy novolac resin with dimethylhydrazine, and methyl methacrylate at 80 deg C in a solvent of methyl cellosolve until the amineimide group is formed. (Example 1, page 6). After the reaction, the product is then reacted with the unsaturated carboxylic acid, acrylic acid, at 100 deg C in a (See Examples, page 6). Moriwaki’418 further teaches that examples for the above unsaturated carboxylic acid include polycarboxylic acids such as maleic anhydride (page 4, ln 9).
Moriwaki’418 does not teach the anhydrides listed in claim 1 and also does not teach the formulae listed in claim 11.

Response to Arguments
Applicant’s arguments, see page 6-8, filed 12/23/2021, with respect to claim 11 regarding Moriwaki’614 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766    

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766